DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 9/16/22 has been considered and entered.  Claims 1-9 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 9/16/22, the 35 USC 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,2,4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with either Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125).
Kourtakis et al. (2013/0183548) teaches a composition and layering and electrodes and method of making.  Kourtakis et al. (2013/0183548) teaches a carbon sulfur composite whereby a carbon including carbon black or activated carbon (KetJenBlack) [0047]-[0052] is combined with sulfur including Li2S [0053]-[0054] to form a composite by grinding the powders [0062] and melting using a melt imbibement [0063]-[0064] to prepare the composite C-S particles.  The C-S composite powder then added to a binder and applied to a substrate and dried to form the electrode [0067] and [0077].
Kourtakis et al. (2013/0183548) fails to teach the carbon being carbonized as well as the surface area being greater than 1000 mg2/g.
Frederick et al. (2018/0294484) teaches low gassing carbon utilized in forming electrodes having a surface area of 1500 m2/g [0151]-[0153].
Tsujiko et al. (2013/0143125) teaches carbon materials form lithium battery cell electrodes using activated carbon having a surface area of up to 2500m2/g [0025].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kourtakis et al. (2013/0183548) process to include carbonized/activated carbon particles in forming raw composite material having claimed surface area as evidenced by Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) with the expectation of achieving similar success and low gassing carbon materials in lithium battery manufacture.  
Regarding claim 2, the use of carbon organic binders are well known in the art and would have been within the skill of one practicing in the art to have utilized for its intended purpose in forming electrode in lithium battery manufacture.
Regarding claim 4, Kourtakis et al. (2013/0183548) teaches drying and grinding to form the particles [0047]-[0052].
Regarding claim 6, Kourtakis et al. (2013/0183548) teaches dry grinding of the powders [0062],[0092].
Regarding claim 7, Kourtakis et al. (2013/0183548) teaches the composite formation can be done in inert gas [0066].  
Regarding claim 8, while a non-woven carbon fiber substrate used for lithium sulfur battery is not explicitly taught, the Examiner takes the position that using these materials as substrates is well known in the art and would be expected to produce similar success regardless of the substrate utilized.
Regarding claim 9, Kourtakis et al. (2013/0183548) teaches the substrate to be a carbon coated aluminum foil [0097].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) further in combination with Osada et al. (2016/0087264).
Features detailed above concerning Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) are incorporated here.
Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) fails to teach the carbonized carbon being carbonized in inert atmosphere.
Osada et al. (2016/0087264) teaches forming an electrode with a raw material of carbon being carbonized in an inert atmosphere [0062].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) to have utilized carbonized carbon formed in inert atmosphere as evidenced by Osada et al. (2016/0087264) with the expectation of achieving similar success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) further in combination with Cairns (2015/0311508).
Features detailed above concerning Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) are incorporated here.
Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) fails to teach the Li2S powder to be nanometric.
Cairns (2015/0311508) teaches a core-shell structure for lithium sulfur cells whereby a lithium sulfide nanoparticle is coated with carbon and utilized in Lithium sulfur cells (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kourtakis et al. (2013/0183548) in combination with Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) to have utilized a nanosized Li2S powder for making the electrode in a Lithium sulfur cell as evidenced by Cairns (2015/0311508) with the expectation of achieving similar success.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art to Tano et al. (2004/-131860) teaches pretreating the activated carbon or acetylene black and the claims precluded this.
The Examiner agrees and has applied Frederick et al. (2018/0294484) or Tsujiko et al. (2013/0143125) for teaching using “raw material activated carbon” having a surface area of over 1000 mg2/g.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715